                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JUSTIN JOB,
                                   7                                                        Case No. 4:19-cv-06525-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TERMINATING MOTION TO
                                                 v.                                         DISMISS
                                   9
                                         GLOBAL RADAR ACQUISITION, LLC,                     Re: Dkt. No. 15
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 23, 2019, Defendant Global Radar Acquisition, LLC filed a motion to

                                  14   dismiss Plaintiff Justin Job’s initial complaint. (Dkt. No. 15.) On January 6, 2020, Plaintiff filed

                                  15   an amended complaint. (Dkt. No. 20.)

                                  16          Under Rule 15(a)(1)(B), a party may amend its pleading once as a matter of course within

                                  17   21 days of being served with a motion under Rule 12(b). The amended complaint was filed fewer

                                  18   than 21 days after service of the 12(b)(6) motion. Accordingly, the Court terminates the pending

                                  19   motion to dismiss, as the operative complaint is now the amended complaint.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 7, 2020

                                  22                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  23
                                                                                        United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
